                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

SIDNEY L. COLEMAN,

        Plaintiff,
                                                  Case No. 18-cv-732-jdp
   v.

DANE COUNTY JAIL, BOBBIE BAILEY,
BRIAN MIKULA,
TERRIE VAN WARD,
AND NICOLE SARBACKER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                            12/09/2019
        Peter Oppeneer, Clerk of Court                     Date
